UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1477



WAYNE JOINER,

                                              Plaintiff - Appellant,

          versus


TIME LIFE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-227-3)


Submitted:   May 25, 1999                     Decided:   June 7, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Joiner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Joiner appeals from the district court’s order dismiss-

ing his civil action.   We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.    See Joiner v. Time

Life, No. CA-99-227-3 (E.D. Va. Mar. 29, 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2